295 S.W.3d 346 (2008)
In re WEEKLEY HOMES, L.P., Relator.
No. 05-08-01249-CV.
Court of Appeals of Texas, Dallas.
September 24, 2008.
Joel Wilson Reese, Winstead PC, Dallas, TX, David Fowler Johnson, Winstead, Sechrest & Minick P.C., Fort Worth, TX, for Relator.
Christopher H. Rentzel, Bracewell & Giuliani LLP, Dallas, TX, for Real Parties in Interest.
Before Justices MORRIS, RICHTER, and MAZZANT.

MEMORANDUM OPINION
Opinion by Justice MORRIS.
In this petition for writ of mandamus, relator complains that the trial court erred in granting plaintiff's motion for limited access to relator's computers. Based on the record before us, we conclude relator has not shown the trial court clearly abused its discretion. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.2004); Walker v. Packer, 827 S.W.2d 833, 839-840 (Tex.1992). Accordingly, we DENY relator's petition for writ of mandamus. See TEX.R.APP. P. 52.8.